


FIRST AMENDMENT TO CREDIT AGREEMENT
This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
December 18, 2012, and is by and among MUELLER WATER PRODUCTS, INC., a Delaware
corporation (the “Company”), each of the Subsidiaries of the Company identified
as Borrowers on the signature pages hereof (such Subsidiaries, together with the
Company, “Borrowers”), the Lenders identified on the signature pages hereof, and
BANK OF AMERICA, N.A., a national banking association, as administrative agent
for the Lenders (in that capacity, “Administrative Agent”) and as Swing Line
Lender and an L/C Issuer.
RECITALS:
WHEREAS, the Lenders, Administrative Agent, and Borrowers entered into a Credit
Agreement dated as of August 26, 2010 (as amended, restated, supplemented, or
otherwise modified before the date of this Amendment, the “Credit Agreement”);
and
WHEREAS, the Lenders, Administrative Agent, and Borrowers desire to amend
certain terms and provisions of the Credit Agreement as set forth herein.
NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1.Definitions. Defined terms used but not defined in this Amendment are as
defined in the Credit Agreement.


2.Amendment. Subject to the satisfaction of the conditions to the First
Amendment Effective Date set forth in Section 4 hereof, Borrowers,
Administrative Agent and the Lenders hereby agree as follows:
(a)The cover page of the Credit Agreement is hereby amended and restated in its
entirety as set forth on Exhibit A hereto;


(b)The second proviso in the definition of “Accounts Formula Amount” in Section
1.01 of the Credit Agreement is hereby amended and restated in its entirety to
read as follows:


provided, however, that in each case of clause (a) and (b) above, (A) Accounts
that would be excluded from the Borrowing Base on the basis of clauses (a), (f),
(g), (h), (i), (j) or (l) of the definition of Eligible Accounts may be excluded
from the determination of the Value of such acquired Accounts by the
Administrative Agent and (B) in no event shall the sum of the Value of such
acquired Accounts included in the Borrowing Base, Availability and Pro Forma
Availability plus the Value of the acquired Inventory included in the Borrowing
Base, Availability and Pro Forma Availability pursuant to the definition of
“Inventory Formula Amount” exceed 10% of the lesser of, as at any date of
determination, (x) the Borrowing Base (calculated without giving effect to any
L/C Reserve) and (y) the Aggregate Commitments.
(c)    The definition of “Alternative Currency” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:


“Alternative Currency” means each of Euro, Sterling, Yen, Canadian Dollar,
Australian Dollar and each other currency (other than Dollars) that is approved
in accordance with Section 1.09.
(d)    The definition of “Applicable Rate” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:




--------------------------------------------------------------------------------




“Applicable Rate” means with respect to any Type of Loan, the percentages per
annum set forth below, based upon the Average Availability for the immediately
preceding fiscal quarter:
Level
Average Availability
(as a percentage of
Aggregate Commitments)
Eurocurrency Rate Loans
Base Rate Loans
I
>66.6%
1.75%
0.75%
II
< 66.6% but > 33.3%
2%
1%
III
< 33.3%
2.25%
1.25%



From the First Amendment Effective Date through the end of the first full fiscal
quarter thereafter, margins shall be determined as if Level II were applicable.
Thereafter, any increase or decrease in the Applicable Rate resulting from a
change in Average Availability shall become effective as of the first calendar
day of each fiscal quarter. Average Availability shall be calculated by the
Administrative Agent based on the Borrowing Base Certificates delivered from
time to time pursuant to Section 3.02 (as the same may be adjusted in accordance
with Section 3.02) and, with respect to Reserves and outstanding Loans and L/C
Obligations, Administrative Agent's records and Credit Judgment. If any
Borrowing Base Certificate (including any required financial information in
support thereof) of Borrowers is not received by Administrative Agent within
five Business Days of the date required pursuant to Section 3.02, then the
Applicable Rate shall be determined as if the Average Availability for the
immediately preceding fiscal quarter is at Level III until such time as such
Borrowing Base Certificate and supporting information are received.
(e)    The definition of “Arrangers” in Section 1.01 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


“Arrangers” means MLPFS, in its capacity as sole lead arranger and sole
bookrunner.
(f)    A new definition of “Australian Dollar” is hereby added to Section 1.01
of the Credit Agreement to read as follows:


“Australian Dollar” and “AUS$” mean lawful money of Australia.
(g)    The definition of “Bank of America Fee Letter” in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:


“Bank of America Fee Letter” means, collectively, (a) the letter agreement,
dated as of July 30, 2010 among the Company, the Administrative Agent and BAS
and (b) the letter agreement, dated as of November 29, 2012 among the Company,
Bank of America and MLPFS.
(h)    Clause (a) in the definition of “Cash Equivalents” in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:


(a)    cash, denominated in Dollars, Canadian Dollars, Australian Dollars,
Euros, Sterling or Yen;
(i)    The definition of “Dominion Trigger Period” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:




--------------------------------------------------------------------------------






“Dominion Trigger Period” means the period (a) commencing on the day after the
continuation for three consecutive Business Days of (i) an Event of Default
occurring and continuing or (ii) Availability being less than the Dominion
Trigger Threshold and (b) continuing until the date that during the previous
thirty (30) consecutive days, (i) no Event of Default has existed and
(ii) Availability has been greater than the Dominion Trigger Threshold at all
times during such period.
(j)    The definition of “Dominion Trigger Threshold” in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:


“Dominion Trigger Threshold” means the greater of (a) 10% of the Aggregate
Commitments at such time and (b) $22,500,000.
(k)    Clause (a)(i) in the definition of “Eurocurrency Rate” in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:


(i) the British Bankers Association LIBOR Rate or the successor thereto if the
British Bankers Association is no longer making a LIBOR rate available
(“LIBOR”), as published by Reuters (or other commercially available source
providing quotations of LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two London Banking Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, or
(l)    Clause (b)(i) in the definition of “Eurocurrency Rate” in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:


(i) LIBOR, at approximately 11:00 a.m., London time determined daily on each
Business Day (or as to any day that is not a London Banking Day, on the next
preceding London Banking Day) for Dollar deposits being delivered in the London
interbank market for a term of one month commencing that day or
(m)    A new definition of “First Amendment Effective Date” is hereby added to
Section 1.01 of the Credit Agreement to read as follows:


“First Amendment Effective Date” means the “First Amendment Effective Date” as
defined in that certain First Amendment to Credit Agreement dated as of
December 18, 2012 among Borrowers, Lenders and Administrative Agent.
(n)    The definition of “Fixed Charge Trigger Threshold” in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:


“Fixed Charge Trigger Threshold” means the greater of (a) 10% of the Aggregate
Commitments at such time and (b) $22,500,000.
(o)    The definition of “Interest Payment Date” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:


“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, (i) the
last day of the relevant Interest Period, (ii) if the Interest Period is greater
than three months, the first day of each calendar quarter with respect to
interest accrued through the last day of each calendar quarter ending
immediately prior to such date, (iii) any date that such Loan is prepaid or
converted, in whole or in part, and (iv) the Revolving Credit Maturity Date; and




--------------------------------------------------------------------------------




(b) as to any Base Rate Loan (including a Swing Line Loan), (i) the first day of
each calendar quarter with respect to interest accrued through the last day of
each calendar quarter ending immediately prior to such date, (ii) any date that
such Loan is prepaid or converted, in whole or in part, and (iii) the Revolving
Credit Maturity Date; provided, further, that interest accruing at the Default
Rate shall be payable from time to time upon demand of the Administrative Agent.
(p)    The second proviso in the definition of “Inventory Formula Amount” in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:


provided, however, that in each case of clause (a) and (b), in no event shall
the sum of the Value of such acquired Inventory included in the Borrowing Base,
Availability and Pro Forma Availability plus the Value of the acquired Accounts
included in the Borrowing Base, Availability and Pro Forma Availability pursuant
to the definition of “Accounts Formula Amount” exceed 10% of the lesser of, as
at any date of determination, (x) the Borrowing Base (calculated without giving
effect to any L/C Reserve) and (y) the Aggregate Commitments.
(q)    A new definition of “MLPFS” is hereby added to Section 1.01 of the Credit
Agreement to read as follows:


“MLPFS” means Merrill Lynch, Pierce Fenner & Smith Incorporated.
(r)    A new definition of “Reporting Trigger Period” is hereby added to
Section 1.01 of the Credit Agreement to read as follows:


“Reporting Trigger Period” means the period (a) commencing on the day after the
continuation for three consecutive Business Days of Availability being less than
the Reporting Trigger Threshold and (b) continuing until the date that during
the previous thirty (30) consecutive days, Availability has been greater than
the Reporting Trigger Threshold at all times during such period.
(s)    A new definition of “Reporting Trigger Threshold” is hereby added to
Section 1.01 of the Credit Agreement to read as follows:


“Reporting Trigger Threshold” means the greater of (a) 12.5% of the Aggregate
Commitments at such time and (b) $25,000,000.
(t)    The definition of “Revolving Credit Facility” in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:


“Revolving Credit Facility” means the facility described in Sections 2.02, 2.04
and 2.05 providing for Revolving Loans, Swing Line Loans and Letters of Credit
to or for the benefit of the Borrowers by the Revolving Lenders, Swing Line
Lender and L/C Issuer, as the case may be, in the maximum aggregate principal
amount at any time outstanding of $225,000,000, as adjusted from time to time
pursuant to the terms of this Agreement.
(u)    The definition of “Revolving Credit Maturity Date” in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:


“Revolving Credit Maturity Date” means the earliest of (a) December 18, 2017,
(b) 60 days prior to the final maturity of the Subordinated Notes, or (c) such
earlier date upon which the Outstanding Amounts under the Revolving Credit
Facility, including all accrued




--------------------------------------------------------------------------------




and unpaid interest, are required to be paid in full, and all Revolving Credit
Commitments terminated, in accordance with the terms hereof.
(v)    Clause (d) in the definition of “Second Lien Obligations” in Section 1.01
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:


(d) none of the maturity date, any scheduled payment of principal (other than
annual scheduled amortization of up to 1.0% of the original principal amount of
such Indebtedness) or any obligation to repurchase or prepay such Indebtedness
(whether absolute or at the option of the holder (other than as a result of the
occurrence of a specified event as agreed to by the Administrative Agent that
would constitute an Event of Default)) occurs for at least one year following
the Revolving Credit Maturity Date;
(w)    The definition of “Swing Line Sublimit” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:


“Swing Line Sublimit” means an amount equal to the greater of (a) $25,000,000
and (b) 10% of the Aggregate Commitments. The Swing Line Sublimit is part of,
and not in addition to, the Aggregate Commitments.
(x)    Section 2.04(a)(iii)(C) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:


such Letter of Credit is in an initial amount less than the Dollar Equivalent of
$10,000; provided, that the Administrative Agent and L/C Issuer agree that up to
15 Letters of Credit may be issued and outstanding hereunder in amounts less
than the Dollar Equivalent of $10,000;
(y)    Section 2.10(a) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:


(a)    Commitment Fee. The Borrowers shall pay to the Administrative Agent for
the account of each Revolving Lender in accordance with its Pro Rata Share, a
commitment fee (the “Commitment Fee”) in Dollars equal to 0.375% (the
“Commitment Fee Percentage”) per annum times the amount by which the Aggregate
Commitments exceeded the sum of (i) the average daily actual Outstanding Amount
of Revolving Loans (but not Swing Line Loans) and (ii) the average daily actual
Outstanding Amount of L/C Obligations, subject to adjustment as provided in
Section 2.18, during the immediately preceding calendar quarter; provided, that
if, for any calendar quarter, the sum of (i) the average daily actual
Outstanding Amount of Revolving Loans (but not Swing Line Loans) and (ii) the
average daily actual Outstanding Amount of L/C Obligations is greater than or
equal to 50% of the Aggregate Commitments, subject to adjustment as provided in
Section 2.18, the Commitment Fee Percentage for such calendar quarter shall
equal 0.25%. The Commitment Fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article V is not met, and the amount accrued through the end of
each calendar quarter shall be due and payable in arrears on the first day of
each calendar quarter, commencing with the first such date to occur after the
Closing Date and on the Revolving Credit Maturity Date. The Commitment Fee shall
be calculated quarterly in arrears. Notwithstanding anything to the contrary
contained in this Section 2.10(a), for the purposes of calculating the
Commitment Fee for the calendar quarter ended December 31, 2012, the Commitment




--------------------------------------------------------------------------------




Fee Percentage from the beginning of such calendar quarter until the First
Amendment Effective Date shall be deemed to be 0.50%.
(z)    Section 2.15(a) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:


(a)    Request for Increase. Provided there exists no Event of Default and no
Event of Default would arise therefrom, upon notice to the Administrative Agent
(which shall promptly notify the Revolving Lenders), the Borrower Agent may from
time to time request an increase in the Aggregate Commitments by an amount (for
all such requests) not exceeding $150,000,000 in the aggregate, which increase
shall be on the same terms and conditions as then exist for the Aggregate
Commitments; provided that any such request for an increase shall be in a
minimum amount of $25,000,000 or, if less, the entire unutilized amount of the
maximum amount of all such requests set forth above. At the time of sending such
notice, the Borrower Agent (in consultation with the Administrative Agent) shall
specify the time period within which each applicable Revolving Lender is
requested to respond (which shall in no event be less than five Business Days
from the date of delivery of such notice to the applicable Revolving Lenders).
(aa)    Section 2.15(e) of the Credit Agreement is hereby amended by adding the
following sentence at the end of such Section:


In addition to and not in limitation of the foregoing, as a condition precedent
to any increase pursuant to Section 2.15(a), the Borrower Agent shall pay to the
Administrative Agent, for the account of the Administrative Agent and/or the
Revolving Lenders (or Additional Commitment Lenders) providing the applicable
increase, such closing fees as shall be mutually determined by the
Administrative Agent and the Borrower Agent.
(bb)    The first clause (b) in Section 3.02(a) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


(b) during a Reporting Trigger Period, by 5 p.m. (New York City time) by the
third Business Day of each week, as of the prior week end and
(cc)    Section 8.02(p) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:
(p)    other Investments if, prior to each such Investment, the Borrower Agent
has delivered a certificate to the Administrative Agent demonstrating that
(i) Pro Forma Availability shall be at least 15% of the Aggregate Commitments
for each day during the 30 day period prior to such Investment and immediately
after giving effect thereto, and (ii) if Pro Forma Availability shall not be at
least 25% of the Aggregate Commitments for each day during the 30 day period
prior to such Investment and immediately after giving effect thereto, the
Consolidated Fixed Charge Coverage Ratio (calculated on a pro forma basis giving
effect to such Investment and any Indebtedness incurred in connection therewith,
all in accordance with Section 1.03(d)) as of the most recently ended
Measurement Period shall be at least 1.00 to 1.00; and
(dd)    A new clause (q) is hereby added to Section 8.02 of the Credit Agreement
to read as follows:
(q)    other Investments during the term of this Agreement in an aggregate
amount of up to $15,000,000;




--------------------------------------------------------------------------------




(ee)    Section 8.03(m) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:


(m)    other unsecured Indebtedness of the Company and its Subsidiaries
(including, without limitation, any increase in the principal amount of the
Senior Notes and/or the Subordinated Notes) so long as the weighted average life
to maturity of any such Indebtedness is more than six months following the
Revolving Credit Maturity Date;
(ff)    Section 8.03(n) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:


(n)    Indebtedness of the Company and its Subsidiaries (i) secured by assets
other than Collateral so long as the weighted average life to maturity of any
such Indebtedness is more than 91 days following the Revolving Credit Maturity
Date and/or (ii) consisting of Second Lien Obligations, all in an aggregate
principal amount on the date of incurrence thereof not to exceed two times the
Consolidated EBITDA of the Company and its Restricted Subsidiaries as of the
most recent date financial statements have been delivered to the Administrative
Agent pursuant to Section 7.01 proximate to the date such Indebtedness and/or
Second Lien Obligations are incurred; and
(gg)    Section 8.05(e) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:


(e)    Dispositions of assets or Equity Interests of the Subsidiaries, so long
as (i) each such Disposition is, in the reasonable judgment of the Company, for
fair market value, (ii) both before and after giving effect thereto, no Default
or Event of Default has occurred and is continuing, (iii) immediately after
giving effect to such Disposition, Pro Forma Availability shall be at least 20%
of the Aggregate Commitments and (iv) the aggregate amount of all Dispositions
made pursuant to this subsection in any one fiscal year of the Company does not
exceed 20% of the total assets of the Company and its Restricted Subsidiaries as
of the end of the most recently ended fiscal year of the Company;
(hh)    Section 8.06(d) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:


(d)    the Company shall be permitted to make Restricted Payments in the form of
cash dividends to the holders of common stock of the Company in an aggregate
amount in any fiscal year not to exceed $15,000,000; and
(ii)    Section 8.06(e) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:


(e)    the Company and each Subsidiary shall be permitted to make other
Restricted Payments in the form of cash dividends, distributions, purchases,
redemptions or other acquisitions of or with respect to Equity Interests if,
prior to each such Restricted Payment, the Borrower Agent has delivered a
certificate to the Administrative Agent demonstrating that (A) Pro Forma
Availability shall be greater than or equal to 17.5% of the Aggregate
Commitments for each day during the 30 day period prior to such Restricted
Payment and immediately after making such Restricted Payment, and (B) if Pro
Forma Availability shall not be at least 30% of the Aggregate Commitments for
each day during the 30 day period prior to such Restricted




--------------------------------------------------------------------------------




Payment and immediately after giving effect thereto, the Consolidated Fixed
Charge Coverage Ratio (calculated on a pro forma basis giving effect to such
Restricted Payment in accordance with Section 1.03(d)) as of the most recently
ended Measurement Period shall be at least 1.10 to 1.00.
(jj)    Section 8.11(a)(ii) of the Credit Agreement is hereby amended by adding
“; and” at the end of such Section.


(kk)    Section 8.11(a)(iii) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:


(iii)    other Indebtedness so long as prior to each such Prepayment the
Borrower Agent has delivered a certificate to the Administrative Agent
demonstrating that (A) Pro Forma Availability shall be greater than or equal to
15% of the Aggregate Commitments for each day during the 30 day period prior to
such Prepayment and immediately after making such Prepayment, and (B) if Pro
Forma Availability shall not be at least 25% of the Aggregate Commitments for
each day during the 30 day period prior to such Prepayment and immediately after
giving effect thereto, the Consolidated Fixed Charge Coverage Ratio (calculated
on a pro forma basis giving effect to such Prepayment in accordance with
Section 1.03(d)) as of the most recently ended Measurement Period shall be at
least 1.00 to 1.00.
(ll)    Section 8.12 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:


“8.12    Financial Covenant. Permit the Consolidated Fixed Charge Coverage Ratio
to be less than 1.00 to 1.00 determined as of (i) the last day of the
Measurement Period most recently ended before the commencement of a Fixed Charge
Trigger Period and (ii) the last day of each Measurement Period thereafter
ending during any Fixed Charge Trigger Period.”
(mm)    Section 8.13(c) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:


(c)    after giving pro forma effect to such Acquisition and all Indebtedness
incurred or repaid in connection therewith, (i) Pro Forma Availability shall be
greater than or equal to 15% of the Aggregate Commitments for each day during
the 30 day period prior to such Acquisition and immediately after giving effect
thereto, and (ii) if Pro Forma Availability shall not be at least 25% of the
Aggregate Commitments for each day during the 30 day period prior to such
Acquisition and immediately after giving effect thereto, the Consolidated Fixed
Charge Coverage Ratio (calculated on a pro forma basis giving effect to such
Acquisition and any Indebtedness incurred in connection therewith and any other
relevant factor, all in accordance with Section 1.03(d)) as of the most recently
ended Measurement Period shall be at least 1.00 to 1.00; and
(nn)    Schedule 2.01 (Commitments and Pro Rata Shares) to the Credit Agreement,
is hereby amended and restated in its entirety as set forth on Schedule 2.01
hereto.


3.Representations. To induce Administrative Agent and the Lenders to enter into
this Amendment, each Borrower hereby represents to Administrative Agent and the
Lenders as of the date hereof as follows:


(a)that such Borrower is duly authorized to execute and deliver this Amendment,
and that such Borrower is duly authorized to perform its obligations under the
Loan Documents to which it is a party;




--------------------------------------------------------------------------------




(b)that the execution and delivery of this Amendment by such Borrower does not
and will not (i) contravene the terms of the Organization Documents of such
Borrower; (ii) conflict with or result in any breach or contravention of, or the
creation of any Lien under (x) any Contractual Obligation to which such Borrower
is a party or (y) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Borrower or its property is
subject; or (iii) violate any Law;


(c)that this Amendment is a legal, valid, and binding obligation of such
Borrower, enforceable against such Borrower in accordance with its terms, except
as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar Laws relating to or affecting the rights and
remedies of creditors or by general equitable principles;


(d)that, as of the First Amendment Effective Date and after giving effect to
this Amendment, the representations and warranties of the Company and each other
Borrower contained in Article VI of the Credit Agreement or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, are true and correct on and as of the First
Amendment Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date, and except that the representations
and warranties contained in subsections (a) and (b) of Section 6.05 of the
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 7.01 of the
Credit Agreement;


(e)that, as of the First Amendment Effective Date and after giving effect to
this Amendment, each Borrower has complied with and is in compliance with all of
the covenants set forth in the Credit Agreement, including those set forth in
Article VII and Article VIII of the Credit Agreement; and


(f)that, as of the First Amendment Effective Date and after giving effect to
this Amendment, no Default or Event of Default has occurred and is continuing or
would result herefrom.


4.Conditions. This Amendment shall become effective on the date each of the
following conditions have been met (such date, the “First Amendment Effective
Date”):


(a)this Amendment shall have been executed and delivered by Administrative
Agent, all of the Lenders and Borrowers;


(b)Administrative Agent shall have received such certificates of resolutions or
other action, incumbency certificates (including specimen signatures), and/or
other certificates of Responsible Officers of each Borrower as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Amendment, in form and substance satisfactory to
Administrative Agent; provided that, to the extent applicable with respect to
any Borrower, a certificate of the Company on behalf of each Borrower, dated the
First Amendment Effective Date and executed by a Responsible Officer of the
Company, certifying that, except as otherwise indicated therein, there have been
no amendments, supplements or modifications since the Closing Date to the
documents delivered on the Closing Date pursuant to the Credit Agreement may be
delivered in lieu of the documents required pursuant to this clause (b);


(c)Administrative Agent shall have received such documents and certifications as
the Administrative Agent may reasonably require to evidence that each Borrower
is duly organized or formed, and that each Borrower is validly existing, in good
standing and qualified to engage in business in its jurisdiction of organization
and in any other jurisdiction in which the failure to be so qualified could
reasonably be expected to have a Material Adverse Effect, including certified
copies of each Borrower's Organization Documents, stockholders' agreements,
certificates of good standing and/or qualification to engage in business, in
each case, in form and substance satisfactory to Administrative Agent; and






--------------------------------------------------------------------------------




(d)Administrative Agent shall have received a favorable opinion of Simpson
Thacher & Bartlett LLP, counsel to the Borrowers, and appropriate local counsel
to the Borrowers, each addressed to the Administrative Agent and each Lender, as
to the matters concerning the Borrowers and this Amendment as the Administrative
Agent may reasonably request.


Administrative Agent's delivery to the Company of a copy of this Amendment
executed by all necessary parties described in Section 4(a) hereof shall be
deemed evidence that the First Amendment Effective Date has occurred.
5.Miscellaneous.


(a)This Amendment is governed by, and is to be construed in accordance with, the
laws of the State of New York. Each provision of this Amendment is severable
from every other provision of this Amendment for the purpose of determining the
legal enforceability of any specific provision.


(b)This Amendment binds Administrative Agent, the Lenders, and Borrowers and
their respective successors and assigns, and will inure to the benefit of
Administrative Agent, the Lenders, and Borrowers and the successors and assigns
of Administrative Agent and each Lender.


(c)Each Borrower, by execution of this Amendment, hereby reaffirms, assumes, and
binds themselves to all applicable obligations, duties, rights, covenants,
terms, and conditions that are contained in the Credit Agreement (as amended
hereby) and the other Loan Documents (including the granting of any Liens for
the benefit of the Administrative Agent and the Lenders).


(d)This Amendment is a Loan Document. Each Borrower acknowledges that
Administrative Agent's costs and expenses (including reasonable attorneys' fees)
incurred in connection with this Amendment shall be paid by Borrowers pursuant
to Section 11.04 of the Credit Agreement.


(e)The parties may sign this Amendment in several counterparts, each of which
will be deemed to be an original but all of which together will constitute one
instrument.


(f)Each of the parties to this Amendment agrees that at any time and from time
to time upon the written request of any other party, it will execute and deliver
such further documents and do such further acts and things as such other party
may reasonably request in order to effect the purposes of this Amendment.


(g)Except as expressly set forth herein, the amendments provided herein shall
not by implication or otherwise limit, constitute a waiver of, or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Credit Agreement or any other Loan Document, nor shall it constitute a
waiver of any Event of Default, nor shall it alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Loan Documents. The amendment provided herein shall apply and
be effective only with respect to the provision of the Credit Agreement
specifically referred to by such amendment. Except as expressly amended herein,
the Credit Agreement and the other Loan Documents shall continue in full force
and effect in accordance with the provisions thereof. As used in the Credit
Agreement, the terms “Agreement”, “herein”, “hereinafter”, “hereunder”, “hereto”
and words of similar import shall mean, from and after the date hereof, such
Credit Agreement as amended hereby.


[Signature Pages Follow]












--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.
BORROWERS:


MUELLER WATER PRODUCTS, INC.
ANVIL INTERNATIONAL LLC
ANVILSTAR, LLC
ECHOLOGICS, LLC
HENRY PRATT COMPANY, LLC
HUNT INDUSTRIES, LLC
HYDRO GATE, LLC
J.B. SMITH MFG CO., LLC
JAMES JONES COMPANY, LLC
MILLIKEN VALVE, LLC
MUELLER CO. INTERNATIONAL HOLDINGS, LLC
MUELLER CO. LLC
MUELLER GROUP, LLC
MUELLER INTERNATIONAL, LLC
MUELLER PROPERTY HOLDINGS, LLC
MUELLER SERVICE CALIFORNIA, INC.
MUELLER SERVICE CO., LLC
MUELLER SYSTEMS LLC
OSP, LLC
U.S. PIPE VALVE & HYDRANT, LLC
By:
/s/ Michelle Cunningham    

Name:
Michelle Cunningham    

Title:     Sr. Director and Treasurer    




































[Signature page to First Amendment to Credit Agreement]










--------------------------------------------------------------------------------






BANK OF AMERICA, N.A.,
as Administrative Agent
By:
/s/ William J. Wilson    

Name:
William J. Wilson    

Title:     Senior Vice President    




















































































[Signature page to First Amendment to Credit Agreement]






--------------------------------------------------------------------------------








BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and Swing Line Lender
By:
/s/ William J. Wilson    

Name:
William J. Wilson

Title:
Senior Vice President















































































[Signature page to First Amendment to Credit Agreement]






--------------------------------------------------------------------------------










WELLS FARGO CAPITAL FINANCE, LLC,
as a Lender
By:
/s/ Mark Bradford    

Name:
Mark Bradford    

Title:     Vice President    




















































[Signature page to First Amendment to Credit Agreement]








--------------------------------------------------------------------------------








JPMORGAN CHASE BANK, N.A.,
as a Lender
By:
/s/ Kennedy A. Capin    

Name:
Kennedy A. Capin    

Title:     Officer    
























































[Signature page to First Amendment to Credit Agreement]




--------------------------------------------------------------------------------






                        
SUNTRUST BANK,
as a Lender
By:
/s/ Sandra M. Salazar    

Name:
Sandra M. Salazar    

Title:     Vice President
























































[Signature page to First Amendment to Credit Agreement]






--------------------------------------------------------------------------------






GOLDMAN SACHS BANK USA,
as a Lender
By:
/s/ Mark Walton    

Name:
Mark Walton    

Title:     Authorized Signatory    






























































[Signature page to First Amendment to Credit Agreement]






--------------------------------------------------------------------------------




                    
TD BANK, N.A.,
as a Lender


By:
/s/ Stephen A. Caffrey    

Name:
Stephen A. Caffrey    

Title:     Vice President






















































[Signature page to First Amendment to Credit Agreement]






--------------------------------------------------------------------------------






Exhibit A


CREDIT AGREEMENT


Dated as of August 26, 2010


among
MUELLER WATER PRODUCTS, INC.
and
EACH OF ITS BORROWING SUBSIDIARIES PARTY HERETO,
each as a Borrower,


CERTAIN FINANCIAL INSTITUTIONS,
as Lenders,


JPMORGAN CHASE BANK, N.A.,
as Syndication Agent,


WELLS FARGO CAPITAL FINANCE, LLC
and
SUNTRUST BANK,
as Co-Documentation Agents


and


BANK OF AMERICA, N.A.,
as Administrative Agent














Merrill Lynch, Pierce Fenner & Smith Incorporated,
as
Sole Lead Arranger and Sole Bookrunner




--------------------------------------------------------------------------------








SCHEDULE 2.01
COMMITMENTS AND PRO RATA SHARES
(As of the First Amendment Effective Date)
Lender
 
 
Revolving Credit Commitment
 
Pro Rata Revolving Share
Bank of America, N.A.
 
$
70,000,000


 
31.11111111
%
Wells Fargo Capital Finance, LLC
 
 
60,000,000


 
26.66666667
%
JPMorgan Chase Bank, N.A.
 
 
36,500,000


 
16.22222222
%
SunTrust Bank
 
 
36,500,000


 
16.22222222
%
Goldman Sachs Bank USA
 
 
5,500,000


 
2.44444444
%
TD Bank, N.A.
 
 
16,500,000


 
7.33333333
%
Total
 
$
225,000,000.00


 
100
%







